Citation Nr: 0508075	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-25 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for arthritis of 
multiple joints, to include the knees and the pelvis.

3.  Entitlement to service connection for a left shoulder 
disability, claimed as arthritis.

4.  Entitlement to service connection for a right shoulder 
disability, claimed as arthritis.

5.  Entitlement to service connection for a stomach 
disability.

6.  Entitlement to service connection for a skin disability.

7.  Entitlement to service connection for a back disability.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1962 to May 
1963, from January 1965 to March 1966, and from October 1969 
to October 1972.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision that, inter alia, denied 
service connection for bilateral hearing loss, a stomach 
condition, a skin condition, right and left shoulder 
conditions, arthritis, and a back condition.  The veteran 
filed a notice of disagreement (NOD) in March 2003, and the 
RO issued a statement of the case (SOC) in July 2003.  The 
veteran filed a substantive appeal in August 2003.

In June 2003, the RO granted service connection for hearing 
loss of the left ear, but continued to deny service 
connection for right ear hearing loss.

In November 2004, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.  During the 
hearing the veteran submitted additional evidence directly to 
the undersigned, along with a waiver of initial RO 
consideration of the evidence.  The Board accepts this 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2004).

The Board's decision on the claims for service connection for 
hearing loss of the right ear, for a left shoulder disability 
(claimed as arthritis), and for arthritis of multiple joints 
(to include the knees and pelvis) is set forth below.  The 
claims for service connection for a right shoulder disability 
(claimed as arthritis), for a stomach disability, for a skin 
disability, and for a back disability are addressed in the 
remand following the order; those matters are being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for hearing loss 
of the right ear, for arthritis of multiple joints (to 
include the knees and pelvis), and for a left shoulder 
disability (claimed as arthritis) has been accomplished.

2.  The competent evidence establishes that the veteran does 
not have right ear hearing loss recognized as a disability 
for VA purposes.

3.  Other than possibly with respect to the right shoulder, 
there is no evidence of arthritis in service or within one 
year post-service; and there is no competent evidence or 
opinion establishing that the veteran currently has arthritis 
of multiple joints (to include the knees and pelvis) that is 
medically related to service.

4.  There competent evidence does not establish that the 
veteran has, or ever has had, a left shoulder disability.  



CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
hearing loss of the right ear are not met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.385 (2004).

2.  The criteria for a grant of service connection for 
arthritis of multiple joints, to include the knees and the 
pelvis, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.309, 3.159 (2004).

3.  The criteria for a grant of service connection for a left 
shoulder disability, to include arthritis, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.309, 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal for service connection for 
hearing loss of the right ear, for arthritis of multiple 
joints (to include knee and pelvis), and for a left shoulder 
disability (claimed as arthritis) has been accomplished.

Through the July 2003 SOC, as well as the July 2001 and April 
2003 letters, the RO notified the veteran of the legal 
criteria governing the claims, the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claims for service connection for a right 
ear hearing loss, arthritis of multiple joints, and a left 
shoulder disability.  The RO notified the veteran of the 
three criteria for establishing service connection, and of 
the need for evidence of a continuity of symptomatology since 
service, and for medical statements from treating physicians.  
After each, the veteran and his representative were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the RO's July 2001 and April 2003 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also 
informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claims, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The RO's letters 
requested that the veteran provide the names and addresses of 
medical providers, the time frame covered by the records, and 
the condition for which he was treated, and notified him that 
VA would request such records on his behalf if he signed a 
release authorizing it to request them.  The letters also 
invited the veteran to submit any additional evidence in his 
possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).  As 
explained above, all of these requirements have been met with 
respect to the claims currently under consideration.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matters now before the Board, as indicated above, 
documents meeting the VCAA's notice requirements were 
provided to the veteran both before and after the rating 
decision on appeal.  However, the Board finds that the 
veteran has not, in any way, been prejudiced by the RO's 
actions.  As indicated above, the RO sent a July 2001 letter 
soliciting information and evidence from the veteran before 
the initial adjudication; other documents satisfying the 
VCAA's notice requirements were provided to the veteran after 
that rating action.  The RO issued a SOC in July 2003, 
explaining what was needed to substantiate the claims, within 
a few months after the March 2003 rating decision on appeal.  
Thereafter, the veteran was afforded the opportunity to 
respond.  The Board also points out that the case did not 
come to the Board until February 2005, well after the one-
year period for response to any document providing VCAA 
notice (see 38 U.S.C.A. § 5103(b)(1)).  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran in connection with any of the claims under 
consideration.  As indicated below, the RO has obtained 
copies of the veteran's service medical records and private 
medical treatment records, and has arranged for the veteran 
to undergo VA examination.  The veteran also has been given 
opportunities to submit and/or identify evidence to support 
his claims.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.  

Under these circumstances, the Board finds that, to the 
extent that VA has failed to completely fulfill any duty to 
notify the veteran prior to the initial adjudication of any 
of the claims under consideration, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claims on appeal for service 
connection for a hearing loss of the right ear, for arthritis 
of multiple joints (to include the knees and pelvis), and for 
a left shoulder disability (claimed as arthritis).

II.  Service Connection

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection requires findings as to the existence of a 
current disability and of a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993). 

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. 3.307 and 3.309 (2004).
A.  Hearing loss of the Right Ear

Service medical records at the time of the veteran's 
enlistment examination in September 1962 reveal that the 
veteran's hearing was 15/15, bilaterally, for whispered 
voice.

On audiometric testing in May 1963, pure tone thresholds, in 
decibels, ASA units converted to ISO units, were reported as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
5
0

Service medical records also show that the veteran was 
treated for otitis externa of the right ear in May 1972.

On audiometric testing at the time of the veteran's 
separation examination [undated], pure tone thresholds, in 
decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
-
10

Private medical records, dated in August 2001, show that the 
veteran complained of decreased hearing over the last few 
years.  He reported exposure to a lot of artillery during his 
military service.

The veteran underwent a VA examination in May 2003.  He 
reported a history of noise exposure in service, assigned as 
a demolitions specialist.  He also reported exposure to small 
arms fire, explosives, and artillery.  On audiometric 
testing, pure tone thresholds, in decibels, were reported as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
25
25

Speech audiometry then revealed speech recognition ability of 
96 percent in the right ear.

In a June 2003 rating decision, the RO granted service 
connection and assigned an initial noncompensable disability 
rating for left ear hearing loss, effective May 20, 2003.

In November 2004, the veteran testified that he was exposed 
to loud noises in Vietnam on a regular basis, both as a 
demolitions expert and as a truck driver.
 
In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.
 
In this case, notwithstanding the veteran's assertions of 
hearing difficulty, there is no competent evidence that 
establishes that he has, or ever has had, right ear hearing 
loss recognized as a disability for VA purposes.  The Board 
notes that, although the May 2003 VA examiner indicated that 
the veteran had a mild right ear hearing loss disability, in 
this case, none of the veteran's in-service or post-service 
audiological evaluations has yielded results that establish a 
hearing loss disability under the provisions of section 
3.385.   

Where, as here, the claim turns on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone.  As a layperson, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether he actually suffers from 
hearing loss disability, within the meaning of 38 C.F.R. 
§ 3.385.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service 
connection for hearing loss of the right ear must be denied 
because the first essential criterion for the grant of 
service connection-competent evidence of the disability for 
which service connection is sought-has not been met.

For all the foregoing reasons, the claim of service 
connection for hearing loss of the right ear must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Arthritis of Multiple Joints, to Include Knees and Pelvis

Other than possibly with respect to the right shoulder, 
service medical records reveal no finding or diagnoses of 
arthritis or other multiple joint problems, nor do they 
contain any evidence of any trauma to either knee or the 
pelvis.

Private medical records, dated in October 1995, show that the 
veteran reported injuring his left knee about two or three 
years earlier and having effusion since then.  Reportedly, 
the knee became red, hot, swollen, and very painful on 
several occasions, and lasted from several days to a few 
weeks.  The veteran's physician the diagnosed monarticular 
arthritis, possible gout, possibly secondary to his previous 
knee trauma.

Private medical records, dated in October 2004, report 
findings of osteoarthritic changes of the veteran's pelvis 
and hip.  The veteran's physician diagnosed left inguinal 
pain possibly secondary to osteoarthritis of the left hip.

In November 2004, the veteran testified that the arthritis in 
his pelvic area was diagnosed three or four months earlier, 
and that his knee problems began in 1993 or 1994.
 
Considering the pertinent evidence of record in light of the 
above-cited criteria, the Board finds that the current record 
presents no basis for a grant of service connection for 
arthritis of multiple joints, to include the knees and 
pelvis.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

As noted above, other than possibly with respect to the right 
shoulder, no arthritis or multiple joint (to include the 
knees and pelvis) problems were present in service, nor is 
there x-ray evidence of arthritis within one year post-
service.  Moreover, there is no competent evidence of a nexus 
between any currently diagnosed knee or pelvic disability and 
the veteran's military service, and the veteran has not 
alluded to the existence of any such medical evidence.  

The Board has considered the veteran's assertions in 
connection with the instant claim.  While the veteran is 
competent to offer statements that he experiences pain in 
multiple joints, as a layperson without the appropriate 
medical training and expertise, he is not competent to render 
a probative opinion on a medical matter, such as the etiology 
of his multiple joint pain.  See Bostain, 11 Vet. App. at 
127; Routen, 10 Vet. App. at 186.

For all the foregoing reasons, the claim for service 
connection for arthritis of multiple joints, to include knees 
and pelvis, must be denied.  The Board has considered the 
applicability of the benefit-of-the-doubt doctrine, but finds 
that, as the competent evidence simply does not support the 
veteran's claim for service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 53-56.

C.  Left Shoulder Disability, Claimed as Arthritis

Service medical records reveal no complaints, findings, or 
diagnosis of any left shoulder disability (although records 
show that the veteran complained, in July 1970, of pain and 
soreness with abduction of the right shoulder, lasting five 
days; the impression was arthritis, doubtful bursitis).

Private medical records reflect that the veteran complained 
of left shoulder joint pain in June 2003.  The veteran's 
physician noted that the joint was neither red, warm, nor hot 
to touch, but was painful to rise up.

In November 2004, the veteran testified that he began 
experiencing problems with his shoulders in Vietnam.  He 
testified that it hurt to lift his arms up, and that he was 
given pain pills.  The veteran also indicated that the damp, 
wet climate in Vietnam and the cold climate in Germany 
adversely affected his shoulder.

Considering the pertinent evidence of record in light of the 
above-cited criteria, the Board finds that the current record 
presents no basis for a grant of service connection for a 
left shoulder disability, claimed as arthritis.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Aside from the fact that the veteran's service medical 
records reflect no left shoulder complaints, findings, or 
diagnosis, the post-service evidence also does not  
establish, by competent evidence, that the veteran currently 
has a left shoulder disability.  There is no medical 
diagnosis of specific disability affecting the left shoulder.  
While the veteran has complained of experiencing pain in the 
left shoulder in and post service, the Board emphasizes that 
pain alone, without any evidence of underlying pathology, is 
not a disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of 
the disability for which service connection is sought (and, 
if so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  Gilpin, 155 F. 
3d at 1353; Brammer, 3 Vet. App. at 225.  

The Board has considered the veteran's assertions; however, 
as a layperson without the appropriate medical training or 
expertise, the veteran is not competent to render a probative 
opinion on a medical matter.  See Bostain, 11 Vet. App. at 
127; Routen, 10 Vet. App. at 186.  

Under these circumstances, the claim on appeal for service 
connection for a left shoulder disability, claimed as 
arthritis, must be denied.  In reaching this decision, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the competent evidence simply 
does not support the veteran's claim for service connection, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

Service connection for hearing loss of the right ear is 
denied.

Service connection for arthritis of multiple joints, to 
include the knees and pelvis, is denied.

Service connection for a left shoulder disability, claimed as 
arthritis, is denied.


REMAND

The Board finds that further RO action is warranted on each 
of the claims remaining on appeal.

The veteran contends that service connection for a right 
shoulder disability, claimed as arthritis, is warranted.  He 
testified that he had pain when lifting his arms in service, 
and that he was given pain pills.  The veteran has indicated 
that no x-rays of his shoulders were taken at that time.  
Service medical records show treatment for right shoulder 
pain, following heavy lifting, in July 1968.  The examiner 
noted no deformity, but some limitation of motion; no 
specific shoulder condition was then diagnosed.  He was again 
treated, in July 1970, for right shoulder pain with 
abduction; the examiner diagnosed mild arthritis, doubtful 
bursitis.

The post-service medical evidence indicates the veteran 
continues to suffer from pain in his right shoulder, and 
suggests that there may be some underlying disability; the 
Board finds that such medical evidence is insufficient to 
decide the claim on appeal.  More definitive medical evidence 
as to whether the veteran, in fact, suffers from a current 
right shoulder disability, to include arthritis, and if so, 
whether there is a medical relationship between any such 
current disability and service, to include the right shoulder 
problems noted in his service medical records, is needed to 
fairly resolve the claim for service connection for right 
shoulder disability.  See 38 U.S.C.A. § 5103A.  

Likewise, the Board also finds that an examination and 
medical opinion would be helpful in resolving each of the 
remaining claims on appeal.  Id.  Pertinent to each claim, 
the evidence reflects findings or diagnoses pertinent to the 
claim in service, medical evidence suggesting or establishing 
indicating or establishing a current disability, the 
veteran's assertions as to a medical relationship between the 
two, but no medical opinion directly addressing the existence 
of any such medical relationship.

Pertinent to the claim for service connection for a stomach 
disability, in this case, the veteran testified that his 
problems with gastroenteritis and acid reflux began in 
service, and that he continued to take antacids and receive 
treatment for stomach problems.  Service medical records show 
a diagnosis of acute gastroenteritis in August 1967.  The 
post-service medical evidence reflects a several year history 
of burning indigestion-like pain in his epigastric area, 
occurring on a daily basis, and an assessment of probable 
acid peptic disease, as well as assessments of abdominal 
pain, undetermined etiology.  

With regard to the claim for service connection for a skin 
disability, the veteran testified that he was treated in 
service for some type of rash or "jungle rot" on his hands.  
He was given cream and wore a plastic surgical glove for 
about six months.  The veteran testified that he continued to 
get blisters under the skin in hot weather-which break open, 
become scaly, and peel-on both his hands and arms.  Service 
medical records show treatment for a rash on the right hand 
in July 1967, diagnosed then as contact dermatitis. The post-
service medical evidence indicates that the veteran has had 
some type of dermatitis involving the right hand 
intermittently since 1996, which is more prominent during the 
warm humid weather of summer.  

Finally, pertinent claim for service connection for a back 
disability, the veteran testified that he began having 
difficulties with his back during advance training in 1962 at 
Fort Leonard Wood, Missouri; at that time he was given 
painkillers and told that he had pulled muscles.  The veteran 
testified that he continued to have back problems during 
service and after service-namely, not being able to 
straighten up, pain down the back of his left leg, and 
surgery.  Service medical records show that the veteran 
complained of lower back pain in September 1971, diagnosed 
then as pulled muscle.  He continued to complain of lower 
back pain in March 1972, and reported recurrent back pain at 
separation from active service.  The post-service medical 
evidence shows that the veteran underwent surgery in March 
1978 for the partial removal of herniated disc, L5-S1.  That 
evidence also reflects that the veteran injured his back at 
work, and continued to experience chronic back pain.  The 
evidence of record does not indicate whether the veteran's 
back injury at work occurred before or after his surgery.  

Under these circumstances, the Board finds that the RO should 
arrange for the veteran to undergo appropriate VA 
examinations to obtain medical information needed to properly 
adjudicate each of the claims remaining on appeal.  The 
veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claims.  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination(s), the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination(s) sent to the veteran by 
the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should The RO should also obtain and 
associate with the claims file all outstanding VA records.  
The record reflects that the veteran currently receives 
treatment at the Mountain Home VA Medical Center (VAMC) in 
Tennessee.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding records from 
the above-referenced facility, following the procedures set 
forth in 38 C.F.R. § 3.159(c) (2004), as regards obtaining 
records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also invite the veteran to submit all pertinent 
evidence in his possession.  After providing the appropriate 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.   See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
remaining on appeal.  For the sake of efficiency, the RO 
should consider the additional evidence submitted directly to 
the Board in November 2004 (notwithstanding the waiver of 
initial RO consideration of that evidence).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the 
Mountain Home VAMC all records of 
evaluation and/or treatment of the 
veteran's right shoulder, low back, 
stomach, and/or skin conditions from 2001 
to the present, following the procedures 
set forth in 38 C.F.R. § 3.159 (2004).  
All records and/or responses should be 
associated with the claims file. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo VA orthopedic, 
gastrointestinal, and dermatology 
examinations of his right shoulder, back, 
stomach, and skin, respectively, by 
physicians.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to each physician 
designated to examine the veteran, and 
the reports of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include x-rays connection 
with the orthopedic examination) should 
be accomplished (with the findings made 
available to the physician prior to the 
completion of his or her report, and all 
clinical findings should be reported in 
detail. Each examiner should set forth 
all examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

Orthopedic examination - The physician 
should clearly identify all current 
disability underlying the veteran's 
current complaints of right shoulder and 
low back pain  With respect to each such 
diagnosed disability, the physician 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not that such 
disability is medically related to 
service, to include the complaints of 
back and shoulder pain noted in the 
service medical records.  With respect to 
the low back, the examiner should 
consider and address the significance, if 
any, of post-service injury to the low 
back.  

Gastrointestinal examination - The 
physician should clearly identify all 
current disability underlying the 
veteran's current complaints of the 
stomach.  With respect to each such 
diagnosed disability, the physician 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not that such 
disability is medically related to 
service, to include the complaints noted 
in service and assessment of 
gastroenteritis.  

Dermatology examination - The physician 
should clearly identify all current 
disability underlying the veteran's 
current complaints of skin rash.  With 
respect to each such diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not that such disability is 
medically related to service, to include 
the skin rash and complaints noted in 
veteran's service medical records.  

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the 
examination(s) sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each of the claims 
remaining on appeal in light of all 
pertinent evidence (to include that 
submitted directly to the Board in 
November 2004) and legal authority.  

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 

Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


